Citation Nr: 0026652	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) (formerly classified as a generalized anxiety 
disorder), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1944 to December 
1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
flashbacks, intrusive thoughts, and difficulty sleeping.  A 
global assessment of functioning (GAF) score of 60 has been 
assigned.  

2.  The medical evidence of record does not contain findings 
showing that as a result of his service-connected PTSD the 
veteran has such symptoms as deficiencies in judgment, 
thinking or mood, spatial disorientation, neglect of personal 
hygiene, suicidal ideation, obsessional rituals or 
intermittently illogical or obscured speech.  


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, and Diagnostic Code 9411 (1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for increased 
evaluation within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991). That is, the veteran's claim of possible deterioration 
with respect to this condition since the last final decision 
on the merits is at least plausible.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is also satisfied 
that all relevant facts pertinent to these issues have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist him as 
mandated by law.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for the rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, 7 Vet. 
App. at 58.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999), the Board has reviewed all the evidence of record 
pertaining to the history of the disabilities at issue, and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to those disabilities.  Francisco, 7 Vet. 
App. at 58. 

Factual Background

Historically, the veteran served on active duty from January 
1944 to December 1945 and he was involved in campaigns 
against the enemy.  

On VA psychiatric examination in March 1998 the veteran 
reported that he was having some difficulty in watching war 
things on TV and then he automatically began talking about 
his war experiences as if he were telling an exciting bedtime 
story.  It was noted that there did not seem to be 
appropriate affect associated with these supposedly negative 
traumatic experiences.  

The veteran reported that he kept himself busy.  He bought 
items at a salvage shop and then resold them at a flea 
market.  He awakened every day between 7:00 and 9:00 a.m., 
had coffee and then watched math on TV.  He would then begin 
preparing the can goods for his flea market.  Afterward he 
did errands, went shopping, and would take a nap in the 
afternoon.  

The veteran stated that he had a little difficulty going to 
sleep and used an over-the-counter medication, although he 
did not like to take it because it makes him feel groggy in 
the morning; nevertheless, it seemed to work.  He also 
reported, as a current stressor, that both of his sons, who 
were in the 40's, were now going to be living with him.  He 
reported that his relationship with his wife was very good, 
but the examiner noted that other reports in the C-file 
indicated that they were not good and there continued to be 
marital problems.  He also reported difficulty maintaining 
erections and planned to follow-up with an urologist because 
his implanted pump device was currently not working.  He said 
he continued to desire sex. 

On mental status examination the veteran's behavior seemed 
appropriate.  His speech seemed spontaneous but his affect 
contrived.  The examiner observed that there were attempts to 
try to make himself cry or appear in a sadder mood than he 
actually was.  His mood was within normal 1imits.   There 
were no indications of depersonalization or derealization and 
no hallucinations or illusions.  His thought process was goal 
directed.  There were no preoccupations or obsessions nor any 
suicidal or homicidal ideation.  He was oriented times four.  
His concentration was good.  He reported having some trouble 
with short-term memory, but this appeared to be consistent 
with his age.  His long-term memory was intact.  His level of 
intelligence was most likely in the average to above-average 
range.  His level of abstraction and insight was minimal. His 
judgment was sufficient for him to handle his own funds.  He 
reported that on a scale of one to ten, with one being 
depressed and ten being happy, he put himself at a four, but 
this did not seem to fit with his presentation.  

During the interview, the veteran also reported that he 
recently received a medal from France for his participation 
in the Battle of Normandy.  He had also written the 
Philippine Government and was waiting for a medal from them.  
He had recently joined the Knights of Columbus and was active 
with them.  He reported seeing a VA psychologist every two to 
three weeks but currently was not taking any prescribed 
medications.

The pertinent Axis I diagnosis was an adjustment disorder 
with anxiety and depression.  The Axis II diagnosis was a 
personality disorder not otherwise specified with histrionic 
narcissistic, anti-social features.  The Axis IV diagnosis 
was problems with primary support group, and problems related 
to social environment.  His GAF equals 70.  

The examiner further opined that the veteran was malingering.  
He seemed to be prepared to try to give the examiner all the 
right answers in this particular interview.  A review of the 
C-file also indicated a constant theme of what appeared to be 
some type of malingering.  However, psychological testing 
could be conducted for an objective viewpoint to rule this 
out and this could help in determining whether or not he 
exaggerated his responses.  Nevertheless, the examiner was 
confident in the current diagnoses.  The veteran appeared to 
be suffering more from a personality disorder than any kind 
of Axis I disorder due to the war.  

In an October 1999 statement the veteran's treating VA 
psychologist stated that his clinical impression of the 
veteran was that he had mixed psychological problems and 
symptoms.  Only when his defenses were removed could one 
appreciate the extent of his deep-seated psychopathology as 
the result of his multiple and heavy combat experiences.  
Thus, he did continue to suffer from his combat traumas.  He 
was troubled by scenes of dead bodies just floating in the 
sea.  His postwar adaptation had been marred by maladjustment 
in his social, family, and industrial life.  His intimacy had 
suffered as evidenced by his poor relationship with his 
children and family.  He was disconnected from others.  His 
anger and short fuse had always been a known problem, which 
also affected his functionality.  His survival guilt was a 
trigger for his feeling of sadness, which also affected his 
depression.  His spiritual faith had certainly prevented him 
from succumbing into a deeper psychopathology than that which 
he was currently manifesting.  He continued to be 
disconnected from society and industrially he was also 
dysfunctional.  He continued to function in isolation which 
was his only defense from drifting into a more disabling 
state.  Therapeutic sessions had been directed towards 
helping him to understand the chronicity of his PTSD and also 
helping him not to succumb into deeper distress.  Overall, 
his heavy combat experiences in WWII left him with permanent 
social and industrial impairment.  

On VA psychiatric examination in January 2000 the veteran 
reported receiving continued VA treatment for PTSD.  After 
service he had worked for 25 years as a salesman in a Sears 
Roebuck mail order department and finally retired in 1985.  
During his 50 years of marriage, his wife raised their 5 
children who were now all grown.  He had never become 
involved with alcohol or street drugs.  He denied any past 
suicide attempts or ideation.  He denied any past or present 
substance abuse.  His current symptoms included nightmares of 
combat experiences (which were not quite as bad as they had 
been in the past) and intrusive memories of trauma which were 
worse around any holiday honoring veterans.  He avoided media 
coverage of any current conflict or footage of past combat 
because his symptoms would become worse.  He felt that he was 
now more irritable.  He experienced survivor guilt and was 
troubled by memories rather frequently, but about 5 times a 
year he had bad nightmares.  He further stated that because 
he tried to avoid these memories, he ended up with a 
"partially" diminished interest in significant activities, 
and also felt "partially" estranged from other people.  
Playing Bingo helped him relax, otherwise there had been no 
particular remissions.  On occasion, he used over-the-counter 
hypnotics.  In his spare time he was reasonably socially 
active through his church membership and Bingo, and sometimes 
worked as a volunteer in his church.  The current VA 
treatment scheduled was to be in veteran's group therapy.  
His current marriage adjustment was reported as satisfactory.  
He had not been doing any gainful work since retirement.  

The examiner further noted that the veteran had received VA 
therapy 3 times a month for 15 years.  He was not currently 
taking any psychiatric medications.  He had driven himself to 
the interview.  On mental status examination the veteran was 
somewhat conspicuous by his rapid speech and gesticulations, 
with a tendency to express himself in a dramatic manner.  
There was a frequent sigh, with words "Oh God".  Although 
he was somewhat circumstantial in the interview, he could be 
easily redirected.  He was alert and cooperative and his 
sensorium was clear.  Some of his memory seemed to come with 
difficulty but generally was within normal limits and was 
considered average for his age.  He realized that throughout 
his adult life, he has tended to be the kind of person who 
worried excessively and had trouble controlling his worry, so 
that in the process of this behavior, he became restless and 
overly irritable, had trouble with his concentration, and his 
sleep became worse as far as staying asleep properly.  He now 
experienced depression only in the context of World War II 
memories.  He was able to enjoy his activities and remain 
interested, although as a person, he tended to be 
"emotional" (in terms of temperament), especially with 
things on television.  He denied any experience of delusions 
or hallucinations.  

The Axis I diagnoses were PTSD and a generalized anxiety 
disorder.  The Axis II diagnosis was a history of mixed 
personality disorder with histrionic and narcissistic trends.  
The Axis IV diagnosis was stress of new location in Florida, 
other psycho-social and environmental problems (war 
experience).  His GAF score was 60, reflecting moderate 
difficulty in social functioning.  The examiner further 
commented that there was no evidence of any separate 
depressive conditions.  The veteran easily dramatized his 
responses which appeared to be a part of his personality.  He 
did not exaggerate the description of his symptoms even when 
there was ample opportunity to do so.  It was tempting to 
speculate that as a very young man, when some reports 
described him as "passive dependent personality", he really 
was overly anxious much of the time, which became a 
predisposing factor toward developing PTSD.  

The veteran testified at the May 2000 hearing held at the RO, 
that he received VA treatment 3 or 4 times monthly and had 
been treated for about 15 years (page 2 of that transcript).  
He had been informed by his treating VA psychologist that his 
compensation rating for PTSD should be higher (page 2).  The 
veteran had received individual therapeutic sessions (page 
3).  Since having moved to Florida in the last year he had 
received group therapy 4 times monthly.  He felt that his 
PTSD had affected his interpersonal relationships and job 
performance (page 5).  

The veteran further testified that he took over-the-counter 
sleeping medication but did not take prescription medication 
and his manner of dealing with stress was to isolate himself 
from others.  He very rarely had, and actually avoided, 
social contacts (page 7).  After having left his employment 
with Sears, he had subsequently worked as a salesman selling 
pastry and frozen products to restaurants (page 8).  He had 
stopped working when he was about 65 years old and his last 
job as a salesman had been a form of self-employment (page 
9).  He was receiving Social Security retirement (page 10).  
Finally, the veteran requested that the RO obtain his recent 
VA treatment records (which were obtained and associated with 
the claims folder) (page 11).  He also stated that he felt 
the VA psychologist who provided the October 1999 statement 
was the most familiar with his condition.

Legal Analysis

In evaluating the veteran's request for an increased rating 
for his service-connected anxiety disorder, the Board 
considers the medical evidence of record. In so doing it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  Id. Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999). 

Disability ratings are intended to compensate reductions in 
earning capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Although the 
evaluation of a service-connected disability requires a 
review of the veteran's medical history, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  In Francisco 
v. Brown, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Furthermore, 
reports of examination are to be interpreted in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.2, 4.6 (1999).  

In determining the level of disability for a mental disorder, 
the VA must consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The VA must assign an evaluation based on all the 
evidence of record that bears on the veteran's occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a), (b) (1999).

The current rating criteria for rating mental disorders, to 
include PTSD, provides that mental disorders resulting in 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name, will be 
assigned a 100 percent disability rating.  Mental disorders 
resulting in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, will be assigned a 70 
percent disability rating.  Mental disorders resulting in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, will be assigned a 50 percent rating. 38 
C.F.R. § 4.130, Codes 9201- 9440 (1999). 

After careful review of the evidence of record and the 
applicable law and regulations as set forth above, and giving 
the veteran the benefit of the doubt as required under 38 
U.S.C.A. § 5107 (West 1991), the Board finds that the 
veteran's current symptomatology is most approximate to the 
rating criteria for a 50 percent rating.  

Specifically, the Board notes that both VA outpatient 
treatment records and the two recent VA examination reports 
show that the veteran has PTSD symptoms of nightmares and 
intrusive thoughts.  

GAF is global assessment of functioning which under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) [DSM-IV] reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  A 55-
60 GAF rating indicates moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  "A GAF of 50 is defined as 
'Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

While there was a past GAF score of 48, this only indicates 
serious psychiatric symptoms.  His most recent score was 60 
which, as noted above, indicates only moderate difficulty in 
social, occupational, or school functioning and is only 
somewhat worse that his GAF score of 70 on VA psychiatric 
examination in March 1998 which indicates only mild symptoms.  
Thus, even if there has been some worsening of 
symptomatology, on the basis of GAF scores, it is still not 
sufficient for a rating in excess of the current 50 percent 
rating.  

In this regard, there is no evidence, as required for a 70 
percent rating, of deficiencies in judgment, thinking or 
mood.  There is no spatial disorientation nor neglect of the 
veteran's personal hygiene.  Similarly, there has been no 
suicidal ideation nor obsessional rituals.  While there is 
some impairment in his memory, consistent with his age, his 
speech is not intermittently illogical or obscure, although 
it may be rapid.  He does have difficulty adapting to stress 
and copes with this by isolating himself but in the past did 
not prevent him from full-time gainful employment and, in 
this regard, there is no indication that he has either sought 
employment or been rejected for potential employment.  
Lastly, while he is at times irritable, he has not had 
periods of violence.  

Rather, the medical records note the veteran is clearly 
oriented, cooperative, and capable of participating in his 
interviews and handling his own funds.  While the veteran's 
symptoms do make his daily life difficult, still he is able 
to function independently, sharing a house with his wife of 
many years, and manages his own medical care and appointments 
at the VA.  

Thus, the Board concludes that the evidence does not warrant 
an evaluation in excess of 50 percent.  


ORDER

An increased rating for PTSD is denied.  



		
	Sandra L. Smith
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


